DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 are pending and considered in the Office action.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1, line 4 – Examiner suggests “a range” since “the range” lacks antecedent basis.  
Claim 1, last line – Examiner suggests “the repeating unit having the nitroxide radical site to the repeating unit having the carboxy-lithium” since “the repeating units” lacks antecedent basis. 
Claim 2, line 4 – Examiner suggest “the R1 and the R2” since these were already recited in claim 1. 
Claim 2, last line – “a molar ratio” is already present in the last line of claim 1; thus, claim 1 should follow “the molar ratio”. 
Claim 2, last line – Examiner suggests “the repeating unit having the nitroxide radical site to the repeating unit having the carboxy-lithium” since “the repeating units” lacks antecedent basis. 
Claim 3 is objected to because it depends from an objected claim.

Claim 4, lines 2-3 – Examiner suggests “both the positive electrode and the negative electrode” instead of “both positive and negative electrodes” to maintain consistent language previously used in the claim.
Claim 5, line 1 – Examiner suggests “the electrode” since “an electrode” is already recited in claim 1. 
Claim 5, line 2 – Examiner suggests “both the positive electrode and the negative electrode” instead of “both positive and negative electrodes” to maintain consistent language previously used in the claim.
Claim 6, line 1 – Examiner suggests “the electrode” since “an electrode” is already recited in claim 1. 
Claim 6, line 2 – Examiner suggests “both the positive electrode and the negative electrode” instead of “both positive and negative electrodes” to maintain consistent language previously used in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2014/0038036, of record), in view of Hirata (JP 2009-245921), hereinafter Nishide and Hirata. A machine translation Hirata is provided with this Office action.
Regarding Claims 1, 2, 4, and 5, Nishide teaches a secondary battery comprising an electrode active material for a positive electrode, a negative electrode, or both, see e.g., paras. [0001], [0034], [0063]-[0068]. The electrode active material includes a binary copolymer including a radical site (i.e., cyclic nitroxyl radical, see e.g., formula (18)) and an anion site (i.e., carboxylate, see e.g., formula (18) except the sulfonate may be a carboxylate, see e.g., claim 14) in the same molecule (see e.g., 
Example 2 of Nishide teaches a molar ratio of the nitroxide radical site repeating unit (n) to the anion site repeating unit (m) in the binary copolymer is 60:40, which is outside the claimed molar ratio range of 90:10 to 99.9:0.1. However, Nishide teaches adjusting the content of the nitroxyl radical to 80 % by mass or more of the entire polymer where an electric storage effect is intended to be achieved as large as possible, see e.g., para. [0048]. Hirata teaches increasing the amount of nitroxyl radical in the electrode of a secondary battery achieves high energy density, see e.g., para. [0007]. Utilizing a nitroxyl radical content of 0.99 g (which falls within the disclosed amount of 80 % by mass or more disclosed by Nishide), and results in 0.01 g of the anion, achieves a molar content of about 97 % for the nitroxyl radical and a molar content of about 3 % for the anion, which overlaps with the claimed range. It would be obvious to one the molar ratio of the nitroxyl radical to the anion is between 99:10 to 99.9:0.1 to achieve an electric storage effect as large as possible and to achieve high energy density as suggested by Nishide and Hirata, respectively. 

Additionally, the claimed molar ratio is obvious because, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, the art has recognized the amount of nitroxyl component is a result effective variable for battery performance. A known result-effective variable is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. MPEP 2144.05, II. A., and B.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide and Hirata in view of Fujimoto et al. (JP 2014-143067, of record). A machine translation of Fujimoto is provided with this Office action.
Regarding Claim 3, Nishide does not teach the copolymer includes a crosslinked structure represented by formula 7A or 8A. However, Fujimoto teaches crosslinking a copolymer having a nitroxide radical. The crosslinked structures are represented by formula 7A and 8A from the viewpoint of obtaining high flexibility and excellent mixing property, e.g., the crosslinker ethylene glycol dimethacrylate is disclosed which is the same as that used in instant example 2, see e.g., paras. [0014]-[0015]. It would be obvious to one having ordinary skill in the art to include a crosslinked structure represented by formula 7A, or 8A, as suggested by Fujimoto, to obtain a copolymer with high flexibility and excellent mixing property. 
Regarding Claim 6, as detailed above, under the rejection of claims 1, 2 and 5, Nishide teaches a secondary battery comprising an electrode active material for a positive electrode, a negative electrode, or both, see e.g., paras. [0001], [0034], [0063]-[0068].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729